STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                   UNPUBLISHED
                                                                   July 14, 2015
              Plaintiff-Appellee,

v                                                                  No. 321038
                                                                   Huron Circuit Court
JEFFREY MICHAEL HATCH,                                             LC No. 13-305716-FH

              Defendant-Appellant.


Before: HOEKSTRA, P.J., and JANSEN and METER, JJ.

PER CURIAM.

        Following a jury trial, defendant appeals by right from his conviction of possession with
intent to deliver less than 50 grams of a controlled substance (heroin), MCL 333.7401(2)(a)(iv),
second or subsequent offense, MCL 333.7413(2). For the reasons explained in this opinion, we
affirm.

        Defendant’s conviction arises from his possession with intent to deliver a total of
approximately 22 grams of heroin, which was found in defendant’s home. A small packet of
heroin was found near defendant’s bed while the majority of the heroin was found inside a video
cassette recorder (VCR) sitting on a shelf in defendant’s bedroom closet. The heroin was found
pursuant to two search warrants executed on June 26 and 27, 2013. At trial, evidence was
presented surrounding the decision to search defendant’s home, as well as defendant’s
interaction with his accomplice, Rollie Smith, Jr., concerning the pair’s broader distribution
activities and Smith’s past purchase of heroin from defendant. Testimony was also presented by
Tracy Champagne, a police informant who purchased heroin, or substances purported to be
heroin, from Smith and defendant in a number of controlled purchases using marked bills. Some
of these marked billed were later found in defendant’s home. In an interview with police,
defendant eventually admitted that he sold heroin to support his own heroin addiction. The jury
convicted defendant as noted above.1 Defendant now appeals as of right.




1
  At trial, defendant was found not guilty of delivery of an imitation controlled substance in a
related lower court file.


                                               -1-
       On appeal, relying on MRE 404(b), defendant first argues that evidence of his prior bad
acts should not have been presented to the jury. In particular, defendant asserts the jury should
not have been made aware of his numerous previous drug sales to Champagne and Smith,
evidence that Champagne and Smith had accompanied defendant on drug buys, and testimony
regarding a 2009 occurrence in which packaged heroin was found in a car in which defendant
was a passenger.

        This Court reviews a trial court’s decision to admit or exclude evidence for an abuse of
discretion. People v Burns, 494 Mich 104, 110; 832 NW2d 738 (2013). A trial court abuses its
discretion when its decision is outside the range of principled outcomes. People v Feezel, 486
Mich 184, 192; 783 NW2d 67 (2010). A preserved evidentiary error will not merit reversal in a
criminal case unless, after an examination of the entire cause, it affirmatively appears that it is
more probable than not that the error was outcome determinative. Burns, 494 Mich at 110.

       MRE 404(b)(1) provides:

               Evidence of other crimes, wrongs, or acts is not admissible to prove the
       character of a person in order to show action in conformity therewith. It may,
       however, be admissible for other purposes, such as proof of motive, opportunity,
       intent, preparation, scheme, plan, or system in doing an act, knowledge, identity,
       or absence of mistake or accident when the same is material, whether such other
       crimes, wrongs, or acts are contemporaneous with, or prior or subsequent to the
       conduct at issue in the case.

To be admissible under 404(b), prior acts evidence must (1) be offered for something other than
proving character or propensity, (2) be relevant, and (3) not have a probative value that is
substantially outweighed by the potential for unfair prejudice. People v Knox, 469 Mich 502,
509; 674 NW2d 366 (2004). The trial court may also, upon request, provide a limiting
instruction regarding prior bad acts evidence pursuant to MRE 105. Id.

        In this case, the prosecution sought to introduce the evidence “to prove knowledge,
intent, plan, system of doing an act, or lack of mistake or accident.” Knowing possession with
intent to deliver is an element of the crime of possession with intent to deliver. People v Wolfe,
440 Mich 508, 516-517, 519; 489 NW2d 748 (1992), amended on other grounds 441 Mich 1201
(1992). By pleading not guilty, defendant placed all elements of the offense “at issue,” including
the question of his intent to distribute and his knowledge of the substance. See People v
Crawford, 458 Mich 376, 389; 582 NW2d 785 (1998). Further, testimony regarding prior drug
sales and prior possession of packaged heroin was logically relevant to show intent to distribute
as well as an absence of mistake. MRE 404(b)(1). See People v McGhee, 268 Mich App 600,
610-612; 709 NW2d 595 (2005). Given the pattern of repeated drug sales, this evidence also
tended to establish that the charged acts were part of characteristic “scheme, plan, or system in
doing an act.” MRE 404(b)(1). And, although there was a danger that the jury might use this
evidence for an improper propensity purpose, the danger did not substantially outweigh the
significant probative value of the evidence, id. at 614, particularly in light of the following
limiting instruction, which the jury is presumed to have followed, People v Graves, 458 Mich
476, 486; 581 NW2d 229 (1998):


                                                -2-
               You have heard evidence that was introduced to show that the defendant
       committed crimes for which he is not on trial. If you believe this evidence, you
       must be very careful only to consider it for certain purposes. You may only think
       about whether this evidence tends to show that the defendant knew what the
       things found in his possession were; that the defendant acted purposefully, that is
       not by accident or mistake, or because he misjudged the situation; that defendant
       used a plan, system or characteristic scheme that he has used before or since.

               You must not consider this evidence for any other purpose. For example,
       you must not decide that it shows that the defendant is a bad person or that he is
       likely to commit crimes. You must not convict the defendant here because you
       think he is guilty of other bad conduct.

On the whole, the trial court did not abuse its discretion when it allowed this evidence.
Moreover, even assuming some error in the admission of any of this evidence, given the large
quantity of heroin found in defendant’s home, the marked money used in the controlled buys,
and defendant’s admission that he distributed drugs to others, defendant has not shown that it is
more probable than not that the admission of the challenged other acts evidence was outcome
determinative. See Burns, 494 Mich at 110.

        Defendant next argues that the trial court should have suppressed evidence found
pursuant to the search warrants executed on June 26 and 27, 2013. He argues that there was a
lack of probable cause to issue the warrants.

        “A search warrant may not be issued absent probable cause to justify the search.” People
v Martin, 271 Mich App 280, 298; 721 NW2d 815 (2006). And, probable cause must be
supported by oath or affirmation. Id. “Probable cause to issue a search warrant exists where
there is a ‘substantial basis' for inferring a ‘fair probability’ that contraband or evidence of a
crime will be found in a particular place.” Id. (citation omitted).

               [T]he task of the issuing magistrate is simply to make a practical,
               common-sense decision whether, given all the circumstances set
               forth in the affidavit before him, including the “veracity” and
               “basis of knowledge” of persons supplying hearsay information,
               there is a fair probability that contraband or evidence of a crime
               will be found in a particular place. And the duty of a reviewing
               court is simply to ensure that the magistrate had a “substantial
               basis for . . . conclud[ing]” that probable cause existed. [People v
               Keller, 479 Mich 467, 475; 739 NW2d 505 (2007) (citation
               omitted; alterations by Keller Court).]

        With respect to the June 26, 2013 warrant, the supporting affidavit detailed a number of
controlled drug buys made by a confidential informant, i.e., Champagne, over the course of
several weeks and defendant’s involvement in those activities. Most relevantly, the confidential
informant told police that defendant would be bringing 22 grams of heroin to the Caseville area
on the afternoon of June 26, 2013. Further, the confidential informant stated that she had been
told by defendant that she could go to defendant’s house to pick up heroin. Given this

                                               -3-
information, the magistrate had a substantial basis for concluding that there was probable cause
to believe that there would be heroin at defendant’s home, and thus the magistrate did not err by
issuing the search warrant. See People v Whitfield, 461 Mich 441, 448; 607 NW2d 61 (2000).

        Nonetheless, defendant argues that the warrant was based on “stale” information because
there had been a substantial delay between any observation of criminal activity and the issuance
of the warrant. Contrary to defendant’s argument, the triggering events for the June 26, 2013
warrant—the conversations in which defendant stated that he would be bringing 22 grams of
heroin to Caseville—occurred that day and the previous day. Moreover, while the details of the
controlled purchases related to incidents occurring over several weeks, this did not render the
search warrant invalid. Although the passage of time is a consideration in determining a search
warrant’s validity, a lapse in time is less critical when a history of criminal activity or pattern of
violations occurs. People v Stumpf, 196 Mich App 218, 226; 492 NW2d 795 (1992). “In the
final analysis, the measure of a search warrant’s staleness rests not on whether there is recent
information to confirm that a crime is being committed, but whether probable cause is
sufficiently fresh to presume that the sought items remain on the premises.” People v Gillam, 93
Mich App 548, 552; 286 NW2d 890 (1979). The affidavit in this case plainly detailed a pattern
of criminal activity culminating in information that defendant would be bringing 22 grams of
heroin to the area. This information was sufficiently fresh and it provided a substantial basis for
the magistrate’s decision.

       Defendant’s other challenge, that the affidavit contained insufficient evidence of the
informant’s veracity or reliability, is also without merit. Four pages of the affidavit detailed the
confidential informant’s ongoing interactions with Smith and defendant, including the
circumstances surrounding all of the controlled purchases and the success of those purchases. It
was reasonable, in light of this information, for the magistrate to find that the confidential
informant was credible and that her most recent information concerning the fact that heroin
would be found in defendant’s home was also reliable. See MCL 780.653; Stumpf, 196 Mich
App at 223. There was sufficient probable cause to conclude that evidence of criminal conduct
would be found in the home.

       With respect to the search warrant issued on June 27, the affidavit indicated that the first
search had uncovered only .2 grams of heroin when there was reason to believe that defendant
had 22 grams of heroin. The affidavit stated that defendant had been arrested on June 26, and,
during a conversation on June 27, defendant’s mother informed police of additional hiding places
defendant might have used to conceal heroin. The affidavit stated that these locations had not
been searched, or had not been searched thoroughly, during the first search. Given the
information from the confidential information and the hiding places identified by defendant’s
mother, there was a substantial basis for finding probable cause to issue the second search
warrant because there was a fair probability that heroin would be found in defendant’s home.

        In contrast, defendant appears to argue on appeal that the information was not fresh, and
that the police search of the VCR was not authorized by the warrant. Given that the initial
information was still less than 48 hours old, that police had already found some evidence in
defendant’s room, and that defendant’s mother told officers that they missed a number of hiding
places, the argument that the information was not fresh is without merit. The magistrate could
reasonably find that the bulk of the heroin remained in the home. And contrary to defendant’s

                                                 -4-
assertions, the warrant did not limit where in the home the police could search for the heroin,
meaning the search of the VCR was proper.2 In sum, the magistrate did not err in issuing the
search warrants and the trial court did not err by refusing to suppress this evidence.

        Next, defendant argues that the trial court erred when it refused to allow two defense
witnesses, Brandon Fabyan and Anthony Spencer, to more fully testify about incidents in which
Fabyan and Spencer were charged with crimes, but for which the charges were dismissed. In
particular, following a motion by the prosecution, the trial court excluded the results of a
polygraph exam “passed” by Spencer as well as evidence of the fact that, after charges were
filed, the cases against these individuals were dismissed. Because Champagne was involved
with these cases as an informant, defendant maintains this evidence could have been used to
impeach Champagne’s credibility and that, in violation of due process, the exclusion of the
evidence denied him the opportunity to present a defense.

        “Logical relevance is the foundation for admissibility of evidence.” People v Small, 467
Mich 259, 264; 650 NW2d 328 (2002); MCL 768.29. “All relevant evidence is admissible,”
unless otherwise excluded by law; and, conversely, “[e]vidence which is not relevant is not
admissible.” MRE 402. Evidence is considered relevant if it has “any tendency to make the
existence of any fact that is of consequence to the determination of the action more probable or
less probable than it would be without the evidence.” MRE 401. “Evidence bearing on a
witness's credibility is always relevant[.]” In re Dearmon, 303 Mich App 684, 696; 847 NW2d
514 (2014). However, under MRE 403, otherwise relevant evidence may be excluded if, among
other reasons, it is substantially outweighed by the danger of unfair prejudice or would lead to
confusion of the issues.

       In this case, when excluding the contested evidence, the court explained that although
defendant could admit evidence that Champagne had made false accusations, “the fact that the
Prosecutor is not proceeding on their cases . . . that is irrelevant.” The court’s decision was not


2
  Defendant also argues that the second search warrant was overly broad because it encompassed
more than the particular hiding places identified by defendant’s mother, namely, ceiling tiles, a
lamp, and speakers. Defendant fails to support this argument with any legal authority, and we
find this contention unavailing. The second affidavit made plain that, while the first search was
partially successful, it had not been a thorough search. There were areas that were not searched,
or not searched thoroughly, and more generally, the search was complicated because, for reasons
unrelated to the search, defendant’s room was “in complete disarray.” Given the shortcomings
of the first search, there was probable cause to believe heroin remained in defendant’s room. Cf.
United States v Keszthelyi, 308 F3d 557, 572-573 (CA 6, 2002) (finding no probable cause for
second search when there was no indication that the first search was deficient); United States v
Gerber, 994 F2d 1556, 1559 (CA 11, 1993) (concluding second search of a car was appropriate
when police had failed to look under the hood during their first search). Thus, we see no reason
why the magistrate could not issue a second search warrant for defendant’s residence. Cf.
United States v Pichay, 988 F2d 125 (CA 9, 1993) (determining that a second search warrant was
properly obtained for the same location when a previous search had been less than thorough).


                                                -5-
an abuse of discretion. A prosecutor has wide discretion in pursuing a criminal prosecution,
People v Oxendine, 201 Mich App 372, 377; 506 NW2d 885, 888 (1993), and there are myriad
factors that might influence the prosecutor’s decision. In other words, it is not clear that it was
the purported falsity of Champagne’s accusations that led to the dismissal of charges against
Fabyan and Spencer.3 Consequently, although previous false accusations by Champagne would
be relevant to her credibility, the fact that charges against Fabyan and Spencer were not being
pursued does not prove that Champagne made false allegations against the two, and thus also
against defendant. For this reason, the trial court did not abuse its discretion by concluding that
this evidence was irrelevant and thus inadmissible. MRE 401; MRE 402. In addition, even
supposing this evidence was somehow relevant, it was properly excluded because the minimal
relevance of information regarding dismissal of unrelated cases—when it is not entirely clear
why those cases were dismissed—was substantially outweighed by the possibility of confusing
the issues at trial. MRE 403. And, in any event, given the substantial evidence of defendant’s
guilt, any error in the exclusion of this evidence was not outcome determinative. See Burns, 494
Mich at 110.

        Regarding defendant’s due process claim, contrary to defendant’s arguments, the
exclusion of this evidence also in no way denied defendant an opportunity to present a defense
because, consistent with the court’s ruling, both Spencer and Fabyan testified that Champagne’s
allegations against them were false. For example, Spencer was able to testify that, during the
time Champagne alleged that he sold her controlled substances, he was actually with his parole
officer. Fabyan was also able to present the circumstances surrounding Champagne’s similar
allegation against him, including the fact that he had not seen her in over a year when she
accused him. In short, defendant had the opportunity to explore the veracity of Champagne’s
previous allegations and thus the trial court’s ruling did not deny defendant an opportunity to
present a defense. See McGhee, 268 Mich App at 637-638.

       We also reject defendant’s claim that the trial court erred when it refused to allow
Spencer to testify that in his case, he was offered, and presumably passed, a polygraph
examination. “The bright-line rule that evidence relating to a polygraph examination is
inadmissible is well established.” People v Jones, 468 Mich 345, 355; 662 NW2d 376 (2003).
Defendant maintains that this case is somehow different because the examination was not of him
and did not occur in relation to the instant case. This argument is without merit. Defendant
sought to admit the test results to support Spencer’s veracity and Champagne’s lack of veracity.
The same reason for polygraph inadmissibility generally, i.e., that the jury would place undue
weight on a test without sufficient scientific reliability, see People v Frechette, 380 Mich 64, 69;
155 NW2d 830 (1968), applies here.




3
  For example, the prosecutor explained on the record that charges against Fabyan were
dismissed because, while he was out on bond, he was arrested for another crime carrying a
longer potential sentence, and the prosecutor decided to pursue that charge instead.


                                                -6-
        Defendant next argues that, in violation of Brady,4 the prosecutor improperly withheld
information that Rollie Smith, Jr. perjured himself during his testimony in another case involving
the delivery of a controlled substance.

       Under Brady, a criminal defendant has a due process right of access to impeachment and
exculpatory evidence possessed by the prosecution if that evidence might lead a jury to entertain
a reasonable doubt about a defendant’s guilt. People v Brownridge, 237 Mich App 210, 214;
602 NW2d 584 (1999). To establish a Brady violation, a defendant must prove: (1) that the state
possessed evidence favorable to the defendant; (2) that the prosecution suppressed the evidence;
and (3) that had the evidence was material, meaning that, had it been disclosed to the defense, a
reasonable probability exists that the outcome of the proceedings would have been different.
People v Chenault, 495 Mich 142, 150; 845 NW2d 731 (2014).

        Defendant maintains the prosecutor should have provided information that Smith
committed “perjury” in another Huron Circuit Court case. Defendant has failed, however, to
establish the factual predicate of his argument, i.e., that Smith committed perjury in the other
case. It is somewhat unclear, but it appears that defendant is basing his allegation of perjury on
the contention that another witness in that trial testified that Smith told the witness he had lied to
the police in order to further the charges against that defendant.5 Perjury involves “a willfully
false statement” under oath. People v Lively, 470 Mich 248, 253; 680 NW2d 878 (2004).
Conflicting testimony between witnesses does not prove perjury. See People v Parker, 230 Mich
App 677, 690; 584 NW2d 753 (1998). Therefore, it is not clear that Smith committed perjury in
a previous case, and thus defendant has not shown that the prosecutor withheld evidence that
Smith committed perjury. Moreover, setting aside the question of “perjury,” even assuming that
the prosecutor should have disclosed the fact that, in an unrelated case, another witness accused
Smith of lying, this evidence was not material within the meaning of Brady. That is, assuming
this evidence would be admissible, given the other evidence of defendant’s guilt, including the
large quantity of drugs and buy money found in his room as well as his own admissions, there is
not a reasonable probability that the outcome of the proceedings would have been different if the
prosecutor had disclosed this evidence potentially impeaching Smith’s credibility. See Chenault,
495 Mich at 150.

       Defendant next argues that he is entitled to resentencing because the trial court engaged
in impermissible fact-finding and offense variables (OV) 14, 15, and 19 were improperly scored.

        In arguing that the jury must find the facts supporting his sentence beyond a reasonable
doubt, defendant relies mainly on Blakely v Washington, 542 US 296; 124 S Ct 2531; 159 L Ed
2d 403 (2004), and its predecessor, Apprendi v New Jersey, 530 US 466; 120 S Ct 2348; 147 L
Ed 2d 435 (2000). However, Michigan’s indeterminate sentencing scheme and sentencing
enhancement statutes are not affected by Blakely or Apprendi. See People v Harper, 479 Mich


4
    Brady v Maryland, 373 US 83; 83 S Ct 1194; 10 L Ed 2d 215 (1963).
5
  Defendant cites to pages of the transcripts from this previous case, but defendant has not
provided them on appeal for our review.


                                                 -7-
599, 613-615; 739 NW2d 523 (2007); People v Drohan, 475 Mich 140, 162 n 13; 715 NW2d
778 (2006). Insofar as defendant references the United States Supreme Court’s more recent
decision in Alleyne v United States, ___ US ___; 133 S Ct 2151; 186 L Ed 2d 314 (2013), we
note that this Court has concluded that judicial fact-finding remains appropriate under
Michigan’s sentencing scheme even after Alleyne. See People v Herron, 303 Mich App 392,
405; 845 NW2d 533 (2013), held in abeyance ___Mich ___; 846 NW2d 924 (2014). Herron
constitutes binding precedent on this Court, MCR 7.215(C)(2), meaning that defendant is not
entitled to additional fact-finding by the jury and he is not entitled to resentencing on this basis.6

        Regarding OVs 14, 15, and 19, on appeal, the trial court's factual determinations are
reviewed for clear error and its determinations regarding the scoring of sentencing variables must
be supported by a preponderance of the evidence. People v Hardy, 494 Mich 430, 438; 835
NW2d 340 (2013). “Whether the facts, as found, are adequate to satisfy the scoring conditions
prescribed by statute, i.e., the application of the facts to the law, is a question of statutory
interpretation, which an appellate court reviews de novo.” Id.

       Defendant first challenges the scoring of OV 14, maintaining that it should not have been
scored because, the possession conviction did not involve Rollie Smith, Jr., but only involved
defendant’s possession of the heroin, meaning that the particular offense for which defendant
was convicted was not a multiple offender situation.

        OV 14 considers “the offender’s role” in a criminal transaction, and 10 points should be
scored when “[t]he offender was a leader in a multiple offender situation.” MCL 777.44(1)(a).
“[T]he plain meaning of ‘multiple offender situation’ as used in OV 14 is a situation consisting
of more than one person violating the law while part of a group.” People v Jones, 299 Mich App
284, 286; 829 NW2d 350 (2013), vacated on other grounds 494 Mich 880 (2013). Notably,
when scoring OV 14, “the entire criminal transaction should be considered.” MCL 777.44(2)(a).
Therefore, while generally offense variables are “offense specific,” OV 14 is “to be scored
differently from most” and “[p]oints must be assessed for conduct extending beyond the
sentencing offense.” See People v McGraw, 484 Mich 120, 126-127; 771 NW2d 655 (2009).

         In this case, ample evidence was introduced to show that Smith was intimately involved
in defendant’s scheme to possess the heroin for later distribution, and had done so with defendant
and on his behalf in the past. Considering “the entire criminal transaction,” the trial court did not
err in scoring OV 14 at 10 points.

       Regarding OV 15, defendant argues this variable should not have been scored because
defendant’s sales to Champagne incident to the controlled buys did not constitute “trafficking” as


6
  An appeal of Herron to the Michigan Supreme Court has been held in abeyance pending the
Michigan Supreme Court’s decision in People v Lockridge, 304 Mich App 278; 849 NW2d 388
(2014), lv gtd, 496 Mich 852; (2014). However, “[t]he filing of an application for leave to
appeal to the Supreme Court or a Supreme Court order granting leave to appeal does not
diminish the precedential effect of a published opinion of the Court of Appeals.” MCR
7.215(C)(2).


                                                 -8-
defined by MCL 777.45(2)(c) because the sales were for her own personal use and not for further
distribution. This claim is without merit. OV 15 assesses points for “aggravated controlled
substance offenses.” MCL 777.45(1)(h) provides that 5 points are to be scored where “[t]he
offense involved the delivery or possession with intent to deliver marihuana or any other
controlled substance or a counterfeit controlled substance or possession of controlled substances
or counterfeit controlled substances having a value or under such circumstances as to indicate
trafficking.” “Trafficking” is defined as “the sale or delivery of controlled substances or
counterfeit controlled substances on a continuing basis to 1 or more other individuals for further
distribution.” MCL 777.45(2)(c). The plain language of MCL 777.45(1)(h) applies to
possession with intent to distribute convictions, and, in this case, the 22 grams of heroin was of
such a quantity and value as to indicate trafficking. Further, the evidence showed that defendant
had a history of delivering drugs to Smith, on a continuing basis, for further distribution, and this
evidence regarding defendant’s past practices provided a reasonable inference that he would
distribute the drugs to Smith to resell. The trial court did not err in scoring this offense variable.

        Defendant further challenges the scoring of OV 19 by arguing that his lies to police did
not amount to an interference with the administration of justice. OV 19 is properly scored at 10
points where “[t]he offender otherwise interfered with or attempted to interfere with the
administration of justice.” MCL 777.49(c). “[T]he plain and ordinary meaning of ‘interfere with
the administration of justice’ for purposes of OV 19 is to oppose so as to hamper, hinder, or
obstruct the act or process of administering judgment of individuals or causes by judicial
process.” People v Hershey (On Remand), 303 Mich App 330, 343; 844 NW2d 127 (2013). “It
encompasses more than just the actual judicial process and can include [c]onduct that occurs
before criminal charges are filed, acts that constitute obstruction of justice, and acts that do not
necessarily rise to the level of a chargeable offense. . . .” Id. (internal quotation marks and
citation and omitted; alteration by Hershey Court). Examples include:

       providing a false name to the police, threatening or intimidating a victim or
       witness, telling a victim or witness not to disclose the defendant’s conduct, fleeing
       from police contrary to an order to freeze, attempting to deceive the police during
       an investigation, interfering with the efforts of store personnel to prevent a thief
       from leaving the premises without paying for store property, and committing
       perjury in a court proceeding. . . . [Id. at 344.]

        In the instant case, evidence was presented that defendant lied to the police about, for
example, whether he had a larger amount of heroin than that found in the first search and
whether defendant possessed a large amount of money. These remarks were an attempt to
deceive the police during an investigation and they thus fall within the auspices of obstruction of
justice as this Court and our Supreme Court have interpreted the language of OV 19. The trial
court did not err in scoring this offense variable.

        In reviewing the scoring of OV 19, we also reject defendant’s claims that OV 19 should
be declared void for vagueness and that the rule of lenity requires that OV 19 be interpreted in
defendant’s favor. “A statute challenged on constitutional grounds is presumed to be
constitutional and will be construed as such unless its unconstitutionality is clearly apparent.”
People v Vronko, 228 Mich App 649, 652; 579 NW2d 138 (1998). Further, when making a
vagueness determination, judicial constructions of the statute must be considered and a statute “is

                                                 -9-
not vague if the meaning of the words in controversy can be fairly ascertained by reference to
judicial determinations, the common law, dictionaries, treatises, or their generally accepted
meaning.” Id. at 653. With respect to OV 19, the Michigan Supreme Court has noted that the
statute “is plain and unambiguous.” People v Barbee, 470 Mich 283, 286; 681 NW2d 348
(2004). And, attempting to deceive police during an investigation has been specifically held to
constitute interference with the administration of justice. See Hershey (On Remand), 303 Mich
App at 344. Consequently, OV 19 is not void for vagueness, particularly as applied to
defendant’s conduct. See Vronko, 228 Mich App at 652-654. Because OV 19 is plain and
unambiguous, its construction is also not subject to the rule of lenity. See People v Johnson, 302
Mich App 450, 462; 838 NW2d 889 (2013) (“The rule of lenity applies only if the statute is
ambiguous or in absence of any firm indication of legislative intent.”).

        Lastly, defendant maintains that he was denied the effective assistance of counsel at trial.
In particular, defendant argues that counsel “abandoned” him when she decided to offer only a
limited closing argument on his behalf. Because defendant did not preserve this argument by
moving for a new trial or an evidentiary hearing, our consideration of this claim is limited to the
existing record. People v Snider, 239 Mich App 393, 423; 608 NW2d 502 (2000).

         To establish a claim of ineffective assistance of counsel, the defendant must show that
counsel’s performance was deficient and that there is a reasonable probability that, but for the
deficiency, the results of the proceeding would have been different. Id. at 423-424 (citation
omitted). “This Court will not substitute its judgment for that of counsel regarding matters of
trial strategy, nor will it assess counsel’s competence with the benefit of hindsight.” People v
Rockey, 237 Mich App 74, 76-77; 601 NW2d 887 (1999).

        Defendant has not shown that counsel’s decision to give a concise closing argument was
objectively unreasonable. How and whether to give a closing argument is a matter of strategy.
In re Ayres, 239 Mich App 8, 23; 608 NW2d 132 (1999); People v Burns, 118 Mich App 242,
247; 324 NW2d 589 (1982). Looking to the record before us, we cannot say that counsel’s
decision, in her words, to not “belabor the point considering the state has spent two long,
painstaking days trying to show you with piecemeal, piecemeal, piecemeal of lots of evidence,”
and to simply tell the jury that counsel knew that the jury would “hold them [the prosecution] to
the standard of proof that they need to be held to” was error. This manner of concise argument
could reasonably be intended to convey the weakness of the prosecutor’s case to the jury by
suggesting a long response was unnecessary. Moreover, given the substantial evidence of
defendant’s guilt—including the large quantity of heroin involved, the buy money found in his
home, and his own admissions—defendant has not shown a reasonable probability that the brief
nature of counsel’s closing argument affected the outcome of the proceedings. Thus, he has not
shown that he was denied the effective assistance of counsel.

       Affirmed.



                                                             /s/ Joel P. Hoekstra
                                                             /s/ Kathleen Jansen
                                                             /s/ Patrick M. Meter

                                               -10-